COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  The City of El Paso,                        §            No. 08-18-00216-CV

                         Appellant,           §               Appeal from the

  v.                                          §         County Court at Law No. 5

  Guadalupe Ramirez, Norma Ramirez,           §          of El Paso County, Texas
  Ramirez Pecan Farms, LLC, William H.
  Boutwell, Jackie Boutwell, Raul             §              (TC# 2007-2568)
  Zamorano, Jr., Amy K. Zamorano, Patricia
  Wynn, Individually ans as Trustee of the    §
  Wynn Family Living Trust, Larry Webb,
  Maria L. Webb, James R. Raley, Yariela      §
  G. Raley, Rusell T, Sturgeon, Kerry L.
  Sturgeon, Kenneth A. Johnson and Julie R.   §
  Johnson,
                                              §
                         Appellees.
                                              §

                                              §

                                        ORDER



       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 8, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.




                                              1
       It is further ORDERED that the Hon. Jose E. De La Fuente, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 8, 2019.

       IT IS SO ORDERED this 4th day of March, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                               2